DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “the at least one folded side portion is folded around the distal-facing portion of the insulative member to contact the bottom surface of the insulative member” as indicated in claims 1, 9, and 17.
The Examiner has cited Dumbauld et al. (hereinafter “Dumbauld”) (US 2007/0106297 A1), in a previous Non-final office action dated 02/05/2021, as the most pertinent prior art reference. Dumbauld teaches a similar surgical forceps device comprising several of the limitations. The identified prior art describes an electrically-conductive plate having a tissue contacted surface and at least one folded side portion disposed on a tissue facing surface of an insulative member and wherein the at least one folded side portion is folded over the top portion of the insulative member such that the electrically-conductive plate conforms to a shape of the top portion of the insulative member, as discussed in the Non-final office action dated 02/05/2021. 
Dumbauld further teaches an insulative member (Fig. 15B, Char. 119’: insulating plate) including a top portion having a tissue facing surface, (Fig. 15B: the side of insulating plate 119’ that faces sealing plate (112) would also face tissue when tissue is being clamped by the jaws) (Fig. 15B: the side of insulating plate 119’ that faces support base (119)) and a distal facing portion. (Fig. 15B: the distal tip of insulating plate 119’)
However, upon further consideration and the amended claims, this reference fails to teach “the at least one folded side portion is folded around the distal-facing portion of the insulative member to contact the bottom surface of the insulative member”.
The Examiner cites Jones (US 2016/0199122 A1) as another pertinent prior art reference, which teaches an electrosurgical jaw member comprising an electrically-conductive plate (Fig. 1, 2 and 4, Char. 1: shim; Page 2, Par. [0045]: electrically conductive plate in the form of a shim (1)) comprising at least one folded side portion, (Fig. 1, 2 and 4, Char. 10: tab) wherein the at least one folded side portion is folded around a distal-facing portion of an insert. (Fig. 3-4, Char. 12: insert)
However, Jones fails to teach that the at least one folded side portion is folded around a distal-facing portion of an insulative member to contact a bottom surface of the insulative member.
Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references taken either individually or in combination together. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./             Examiner, Art Unit 3794